People v Rosario (2016 NY Slip Op 03069)





People v Rosario


2016 NY Slip Op 03069


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


876 2380/12

[*1]The People of the State of New York, Respondent,
vLuis Rosario, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J. at plea; Charles H. Solomon, J. at sentencing), rendered September 13, 2012, convicting defendant of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
The sentencing court properly found that it had no discretion to defer defendant's mandatory surcharge (see People v Jones __ NY3d __, 2016 NY Slip Op 01208 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK